Citation Nr: 1642374	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  13-24 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1966 to September 1968.  His awards and decorations include the Combat Infantryman Badge. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue on appeal was originally adjudicated by the RO as entitlement to service connection for dysthymia (also claimed as depression, anxiety, and PTSD).  The Board has recharacterized the claim to consider all psychiatric disorders to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6   (2009).

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of RO initial consideration.

The Board further notes that following the October 2010 rating decision, the Veteran's representative at the time requested a "readjudication" of the claim with respect to the denial of bilateral hearing loss.  Subsequent correspondence asserted that the October 2010 rating decision contained clear and unmistakable error (CUE) with regard to the denial of service connection for bilateral hearing loss.  See January 2011 statement.  The January 2011 correspondence specifically stated that the Veteran was seeking a readjudication of his claim and the grant of service connection. 

Subsequently, the RO, in a March 2011 rating decision, continued the denial of service connection for an acquired psychiatric disorder, to include PTSD and concluded that CUE was not found in the October 2010 decision with regard to the denial of service connection for bilateral hearing loss and tinnitus.  In November 2011, the Veteran filed a timely Notice of Disagreement (NOD) with the March 2011 decision. 

However, the Board liberally construes the December 2010 and January 2011 correspondence to constitute a timely NOD with the October 2010 rating decision.   A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD.  38 U.S.C.A. § 7105 ; 38 C.F.R. § 20.201.  While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  Given that the aforementioned correspondence indicates an error in the adjudication of the October 2010 rating decision, the Board finds that the correspondence as a whole may be liberally construed as a NOD, thereby initiating a timely appeal of the October 2010 rating decision.  

Nevertheless, in an August 2013 Statement of the Case (SOC), the RO only addressed whether there was CUE in the October 2010 rating decision regarding bilateral hearing loss and tinnitus.  The SOC also addressed entitlement to service connection for an acquired psychiatric disorder, to include PTSD on the merits.  However, during the July 2016 hearing, the Veteran's representative stated that the August 2013 SOC was sufficient and a remand for another issuance of a SOC was not necessary.  See Board hearing transcript at 4-6.  Accordingly, the Board finds that it has jurisdiction to adjudicate the merits of the claims on appeal at this time.  

Furthermore, although under 38 C.F.R. §  3.105(a), a prior final decision of the VA can be reversed or amended where the evidence establishes CUE in the decision, because the October 2010 rating decision is currently on appeal and properly before the Board, it is not a final decision that could be subject to a CUE claim.  See Link v. West, 12 Vet. App. 39, 44-45  (1998) (holding that CUE claim does not exist, as a matter of law, where there is no prior final RO decision).  See also Best v Brown, 10 Vet. App. 322, 325  (1997).  Moreover, the Veteran's current representative indicated that the Veteran is not asserting CUE in a rating decision.  See Board hearing transcript at 4-6.  Therefore, the issue of CUE in a rating decision is not on appeal before the Board.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  It appears from Virtual VA that additional VA treatment records have been associated with the Veteran's claims file, but not yet considered by the Agency of Original Jurisdiction (AOJ).  The Veteran did not submit a waiver of the AOJ's consideration of that evidence.  Nevertheless, this decision remands the claims for further development, and the AOJ will have the opportunity to consider the evidence submitted since the August 2013 SOC on remand.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for an acquired psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.










FINDING OF FACT

The Veteran's tinnitus began during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection is warranted for tinnitus.

In this case, the Veteran has a current diagnosis of tinnitus, as shown in the June 2010 VA examination report.  In addition, while the Veteran does not allege that tinnitus was incurred as a result of engaging in combat with the enemy, the Board notes that his DD Form 214 shows that he is in receipt of the Combat Infantryman Badge and had a military occupation specialty of infantry operations intelligence specialist, with service in the Republic of Vietnam.  Thus, the Board acknowledges his in-service noise exposure as consistent with the circumstances of this service.  38 U.S.C.A. § 1154(b).

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis of tinnitus.   However, the Veteran checked off that he had ear, nose, and throat trouble on the September 1968 separation examination. 

The Board notes that the Veteran is competent to report as to the observable symptoms he experiences, such as tinnitus, and their history.  38 C.F.R. § 3.159 (a)(2); Layno v. Brown, 6 Vet. App. 465  (1994); Charles v. Principi, 16 Vet. App. 370, 374   (2002).  Specifically, the Veteran testified that the onset of his tinnitus began during service as a result of standing in front of a 155 mm howitzer when it fired.  He reported ringing in the ears following the incident and continuing symptoms of tinnitus thereafter.  See Board hearing transcript at 6-7.  His statements are competent as he is capable of testifying regarding ringing in his ears and credible because his statements are consistent with the circumstances of his military occupational specialty.  See 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511  (1995).

The remaining question is whether the evidence of record shows that the Veteran's current diagnosis of tinnitus is related to in-service noise exposure.  The Veteran testified that he has continued to experience tinnitus since it began during active service.  See Board hearing transcript at 7.  The Board finds this testimony competent and credible.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  This testimony is supported by the June 2010 VA examination at which time the Veteran reported a longstanding history of ringing in both ears.

In providing a negative nexus opinion, the June 2010 VA examiner opined that tinnitus was a symptom of bilateral hearing loss and noted that there was no degradation of hearing documented during service.  In addition, she found there were no complaints of tinnitus noted during service.  However, the basis for that opinion is unclear as the examiner provided no supporting rationale.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").  Furthermore, the opinion did not consider whether the Veteran's tinnitus may have been directly incurred during service as a result of noise exposure; the examiner simply noted the date and circumstance of tinnitus onset as "longstanding."  Given the Veteran's competent and credible statements as to the in-service onset of tinnitus, continuity of symptomatology, and history of significant noise exposure, the Board finds that this opinion is not based on an accurate characterization of the evidence of record and is therefore entitled to little, if any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61  (1993) (an opinion based on an inaccurate factual premise has no probative value).

As such, where the only probative evidence of record indicates that tinnitus began during service and continued thereafter, the Board concludes that a grant of service connection tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA examination in June 2010 in connection with his claim for service connection for bilateral hearing loss.   The Veteran was assessed as having bilateral sensorineural hearing loss; however, the VA examiner opined that the Veteran's hearing loss was not due to or a result of military service because there was no degradation of hearing during the Veteran's service and no complaints of hearing loss during service.  The Board finds that the opinion is inadequate as the examiner provided no rationale for her conclusion.  See Monzingo, 26 Vet.App. at 105.  The Veteran testified that his hearing loss had its onset in service as a result of standing in front of a firing howitzer.  He also reported that he has had gradually worsening hearing loss since the in-service event.   See Board hearing transcript at 6-8.  At the hearing, the Veteran provided medical literature addressing noise induced hearing loss.  Moreover, the Board notes that the Veteran's service treatment records appear to show that there was some shift in hearing levels between enlistment and separation.  Also, during his separation examination, the Veteran noted he had ear, nose, and throat trouble.  In light of the foregoing, the Board finds that an additional medical opinion is needed with respect to the nature and etiology of the Veteran's bilateral hearing loss. 

The Veteran was afforded VA examinations in June 2010 and February 2011 in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  During the June 2010 VA examination, the Veteran was assessed as having dysthymia.  The examiner stated that no private treatment records were reviewed and noted a review of VA treatment records indicated that the Veteran's psychiatric treatment began in 1999.  The examiner opined that it was less likely than not that the Veteran's symptoms of dysthymia were caused by or a result of military service.  In so finding, she stated that there was minimal evidence to suggest that symptoms of depression had an onset during military service or were caused by the Veteran's military service, yet provided no further rationale for her determination.  See Monzingo, 26 Vet.App. at 105.  She also reported that the Veteran suggested that his depression may be related to Agent Orange exposure during service. 

The Veteran was provided a VA PTSD examination in February 2011 at which time he was assessed as having dysthymia.  The examiner found that the Veteran did not endorse symptoms meeting the formal diagnostic criteria for PTSD.  In addition, the examiner stated that the Veteran had symptoms of mood disorder, with onset around 1999.  However, during his hearing, the Veteran testified that he experienced symptoms such as hypervigilance during service and his representative contended that the Veteran's current psychiatric disorder first manifested during active service and has been ongoing since then.  See Board Hearing Transcript at 10-11.  Indeed, the Veteran's service treatment records show that during his September 1968 separation examination, he checked off that he experienced frequent trouble sleeping and night sweats.  In addition, a January 1995 private treatment record indicates that the Veteran reported hypervigilance and an exaggerated startle response in the years following his deployment to Vietnam.  At that time, the Veteran was diagnosed as having somatoform disorder NOS and dysthymic disorder.   See January 1995 VAMC Portland treatment record.  Moreover, the Veteran was assessed as having a history of PTSD since Vietnam with related anxiety.  See June 2007 and January 2009 treatment records from S.C.  Based on the foregoing, the Board finds that another VA examination is needed for further clarification and to obtain an etiology opinion for any currently diagnosed psychiatric disorder.  

During his hearing, the Veteran and his representative identified outstanding VA treatment records shortly following service dated from 1968 to 1969 from the VA Medical Center (VAMC) in Minneapolis, Minnesota.  These treatment records are not associated with the Veteran's claims file.  Thus, on remand, the AOJ should attempt to obtain these treatment records.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records from VAMC Portland, Oregon.  An additional  request should specifically include records from the VAMC in Minneapolis, Minnesota dated from 1968 to 1969. 

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims file to a qualified VA examiner for an opinion as to the nature and etiology of any current hearing loss.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay assertions, and the medical literature submitted by the Veteran.  

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should convert any audiometric results using ASA standards to ISO-ANSI standards in order to facilitate data comparison.  (Prior to November 1967, service departments used ASA units to record puretone sensitivity thresholds in audiometric measurement.  VA currently uses ISO (ANSI) units.)

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater)  that the Veteran's current hearing loss is causally or etiologically related to his military service, including noise exposure therein.  As the Veteran's DD Form 214 reflects that the Veteran is in receipt of the Combat Infantryman Badge, acoustic trauma is conceded in this case.  

In rendering the opinion, the examiner must consider the September 1968 separation examination which shows the Veteran checked off ear, nose, throat trouble; the September 2009 private audiogram; the Veteran's statements regarding onset and continuity of hearing loss; and the medical literature submitted by the Veteran.

In regard to the basis for the opinion provided, please comment on the likelihood that the noise exposure experienced during service resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service.  If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service that may be indicative of acoustic trauma.

Additionally, in rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders that are present.  

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.  

With respect to PTSD, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner opine as to whether is it at least as likely as not (50 percent probability or greater) that the PTSD had its onset in service or is otherwise caused by, or related to, the Veteran's active service.  The examiner should note that the Veteran is in receipt of the Combat Infantryman Badge.

In rendering the opinion, the examiner should address the Veteran's service treatment records which show that during his September 1968 separation examination, he checked off frequent trouble sleeping and night sweats; a January 1995 treatment record from the VAMC Portland indicating that the Veteran reported hypervigilance and an exaggerated startle response in the years following his deployment to Vietnam;  and June 2007 and January 2009 treatment records from S.C. indicating the Veteran had a history of  PTSD since Vietnam with related anxiety.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


